DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2.	In the amendment filed on 01/11/2021, claims 8-9 are withdrawn from consideration due to restriction requirement, claims 17-21 were canceled and no new claim has been added. Therefore, claims 1-15 are currently pending and 1-7 and 10-16 are elected for examination.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bommer et al. (Bommer; US 2010/0188211) in view of Heine et al. (Heine; US 2014/0062699).
E.g. 0011-0014], the method comprising: 
providing a first product having an attached first harmonic tag [E.g. 0011: the locator is provided with a software interface such that items tagged with individual coding devices such as surface acoustic wave devices may be identified by the returned radiation from the tag, with the item being identified on-screen by its name…, 0014: each tape tag contains a dipole antenna and a circuit utilizing a diode to both collect the energy from incoming signal to passively power the tag, and to produce a harmonic output modulated for identification purposes. Alternatively, a diodeless tag using a SAW device between input and output antennas may be used. When using either a diode circuit or a diodeless tag, the SAW device may be used to encode the tag with its unique impulse response, thus to provide an ID for the tag. Note that tags having different SAW devices are affixed to different items to uniquely identify them. To increase the robustness and range of the subject system, in one embodiment the transmitted energy carries the code of the sought-after item. A keyboard on the locator is used to specify the item sought by simply typing in its name. This, in turn, programs the transmitter in the locator with the appropriate coding. When the item is located, the name of the item found pops up on the display of the locator, 0012, Fig. 1, 0058]; 
directing, at a first area in which the first product is located, a first transmitted signal of a first frequency [E.g. 0052: When the device is interrogated by beam 14, and as will be discussed, energy in the beam powers the RFID tag that in one embodiment carries a diode which after having been powered produces a harmonic backscatter signal at two times the frequency of the interrogating signal, 0053: as illustrated at 23, the frequency of the interrogating energy is F and 
receiving a first return signal of a first return frequency from the first harmonic tag, wherein the first harmonic tag, upon receiving the first transmitted signal, radiates the first return signal, such that the first return frequency is a harmonic of the first frequency [E.g. 0052: When the device is interrogated by beam 14, and as will be discussed, energy in the beam powers the RFID tag that in one embodiment carries a diode which after having been powered produces a harmonic backscatter signal at two times the frequency of the interrogating signal, 0117: It will be appreciated that tuned circuits acting as filters at the receive antenna for the RFID tag can code the tag as to frequency. Backscattered radiation from a tag utilizing these tuned circuits can thus be distinguished from other backscatter by filtering at the locator's receiver, 0128: From the point of view of remodulation, in a typical RFID tag, a rectenna circuit is coupled to the receive antenna of the tag. The output of the rectenna circuit is typically a 1 volt signal that is used to power an oscillator in the tag. In one embodiment, the oscillator includes a PIN diode which is turned on and off in accordance with the ID code for the tag. It is preferable that this oscillator output a frequency which is different from that of the interrogating beam. In one embodiment, the frequency output by the tag is twice the fundamental frequency of the interrogating beam. The modulated output of the oscillator is then coupled to the transmit antenna of the tag, Fig. 1, 0049-0046, 0058]; and 
Bommer fails to expressly disclose that based on the first return signal, inferring, by a computer, a first activity in which the first product is being used.
E.g. 0006, 0016, 0023, 0032, 0035, 0038 and 0045-0046].
It would have been obvious to one of ordinary skill in the art of monitoring tagged items before the effective filling date of the claimed invention modify Bommer with the teaching of Heine so that the user to easily monitor the usage of the product and thereby increase the overall user convenience by enabling the user to easily perform a needed action according to the usage data of the product.

6.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bommer in view of Heine and further in view of Khadloya et al. (Khadloya; US 2019/0259378).
	For claim 2, Bommer in view of Heine fails to expressly disclose generating, by the computer, a power spectrogram based on a series of short-time Fourier transforms applied to the first return signal.
	However, as shown by Khadloya it was well in the art of frequency signals to generate, by a computer, a power spectrogram based on a series of short-time Fourier transforms applied to a return signal [E.g. 0013, 0022, 0081- 0082].
It would have been obvious to one of ordinary skill in the art of monitoring tagged items before the effective filling date of the claimed invention modify Bommer in view of Heine with the teaching of Khadloya because during the analysis of the signal very little information is lost from the signal during the transformation and thereby improve the overall system.
	For claim 3, Bommer in view of Heine and Khadloya further teaches analyzing the power spectrogram, by the computer, with a convolutional neural network to determine an identified E.g. Khadloya, 0007-0010, 0023, 0040, 0074; also see claims 1 and 2 analysis].
	For claim 4, Bommer in view of Heine and Khadloya further teaches analyzing the power spectrogram, by the computer, with a support vector machine to determine an identified activity, wherein the identified activity comprises the first activity [E.g. Khadloya, 0007, 0040, 0042, 0074; also see claims 1 and 2 analysis].
	For claim 5, Bommer in view of Heine and Khadloya further teaches wherein inferring the first activity comprises: comparing the power spectrogram signal to one or more pre-stored activity models [E.g. Khadloya, 0013, 0022, 0081- 0082; also see claims 1 and 2 analysis].

7.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bommer in view of Heine and further in view of Beckman (US 2014/0266630).
For claim 6, Bommer in view of Heine fails to expressly disclose directing, at the first area, a second transmitted signal of a second frequency different from the first frequency; receiving a second return signal of a second return frequency from a second harmonic tag, wherein the second harmonic tag is attached to a second product located in the first area and, the second harmonic tag, upon receiving the second transmitted signal, radiates the second return signal, such that the second return frequency is a harmonic of the second frequency; and based on the second return signal, inferring, by the computer, a second activity in which the second product is being used.
However, as shown by Beckman, it was well known in the art of monitoring tagged items to direct, at the first area, a second transmitted signal of a second frequency different from a first frequency; receiving a second return signal of a second return frequency from a second harmonic E.g. 0045: In an environment with several tagged machines, such as a gym using the system, the base station may emit different resonant frequencies to which each initial tag, such as tag 309, responds, and leading to unique resonant frequencies to which each second resonating tag, such as 311, responds. Alternatively, the system may differentiate between resonating frequencies that are too weak to correspond with resonation caused between co-located tags on one machine, and disregard them as indicators of personal activity. For example, if the same initial signal 313 reaches an initial receiving tag 327 on a treadmill 329, and which then sends a fourth resulting resonant signal 331, the system and/or the user's device 323, may disregard that signal as too distant in origin to correspond with that user's location. However, such signals emanating from neighboring personal activity spaces of others may still be used, for example, to aid in defining the user's environment and, secondarily, his activities, 0043-0047, 0037, Figs. 3-4].
It would have been obvious to one of ordinary skill in the art of monitoring tagged items before the effective filling date of the claimed invention modify Bommer in view of Heine with the teaching of Beckman in order to the monitoring system to easily address several harmonic tags and thereby improve the overall monitoring system.
For claim 7, Bommer in view of Heine fails to expressly disclose receiving a second return signal of the first frequency from a user of the product in the first area reflecting the first transmitted signal.
E.g. 0045: Likewise, a PDA or other system element 323 on or about the user (e.g., a wrist-mounted device, as pictured) may also receive signal 317 with an antenna 325, since it need not be directional, and perform the same hardware and software steps to determine that the exercise is taking place, the number of repetitions of the exercise, and the amount of time spent performing the exercise, or may directly communicate with the base station to receive that information and/or identify the user performing the exercise, for example, by assessing that the machine's tags 309 and 311 are on or about the user 305's personal activity space. Likewise, the base station may ping the user's device 323, to locate it, or co-locate it with the machine in the same way as with the lever 319, and establish his identity as the user of the machine. Other tags defining other machine movements may further aid the system in assessing personal activity information. For example, additional unique signal-generating tags (not pictured) may be placed on weight plates, to identify the amount of weight used, based on their movement and/or location relative to fixed tag 311, in accomplishing the exercise repetitions. In an environment with several tagged machines, such as a gym using the system, the base station may emit different resonant frequencies to which each initial tag, such as tag 309, responds, and leading to unique resonant frequencies to which each second resonating tag such as 311, responds. Alternatively, the system may differentiate between resonating frequencies that are too weak to correspond with resonation caused between co-located tags on one machine, and disregard them as indicators of personal activity. For example, if the same initial signal 313 reaches an initial receiving tag 327 on a treadmill 329, and which then sends a fourth resulting resonant signal 331, the system and/or the user's device 323, may disregard that signal as too 
It would have been obvious to one of ordinary skill in the art of monitoring tagged items before the effective filling date of the claimed invention modify Bommer in view of Heine with the teaching of Beckman in order to enable monitoring the usage activity of a user so that the user is ensured that the activity performed is in accordance with what’s needed and thereby increase the overall user satisfaction and convenience.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bommer in view of Heine and further in view of Savarese et al. (Savarese; US 2006/0128503).
	For claim 10, is interpreted and rejected as discussed with respect to claim 1, expect for that the device that transmit the signal is a radar.
	However, as shown by Savarese, it was well known in the art of monitoring tags to include a radar that transmit and receive signal from a tag in order to monitor the tag [E.g. 0065, 0072].
It would have been obvious to one of ordinary skill in the art of monitoring tagged items before the effective filling date of the claimed invention modify Bommer in view of Heine with the teaching of Savarese because radar signals can target several objects simultaneously, also radio signals used by radar operate on a wider area and can target more than one object and return data regarding all the objects targeted and thereby improve the overall monitoring system.

s 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bommer in view of Heine further in view of Savarese and further in view of Khadloya.
For claim 11, Bommer in view of Heine and Savarese fails to expressly disclose generating, by the computer, a power spectrogram based on a series of short-time Fourier transforms applied to the first return signal.
	However, as shown by Khadloya it was well in the art of frequency signals to generate, by a computer, a power spectrogram based on a series of short-time Fourier transforms applied to a return signal [E.g. 0013, 0022, 0081- 0082].
It would have been obvious to one of ordinary skill in the art of monitoring tagged items before the effective filling date of the claimed invention modify Bommer in view of Heine with the teaching of Khadloya because during the analysis of the signal very little information is lost from the signal during the transformation and thereby improve the overall system.
	For claim 12, Bommer in view of Heine and Khadloya further teaches analyzing the power spectrogram, by the computer, with a convolutional neural network to determine an identified activity, wherein the identified activity comprises the first activity [E.g. Khadloya, 0007-0010, 0023, 0040, 0074; also see claims 1 and 2 analysis].
	For claim 13, Bommer in view of Heine and Khadloya further teaches analyzing the power spectrogram, by the computer, with a support vector machine to determine an identified activity, wherein the identified activity comprises the first activity [E.g. Khadloya, 0007, 0040, 0042, 0074; also see claims 1 and 2 analysis].
	For claim 14, Bommer in view of Heine and Khadloya further teaches wherein inferring the first activity comprises: comparing the power spectrogram signal to one or more pre-stored activity models [E.g. Khadloya, 0013, 0022, 0081- 0082; also see claims 1 and 2 analysis].
s 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bommer in view of Heine further in view of Savarese and further in view of Beckman.
For claim 15, Bommer in view of Heine and Savarese fails to expressly disclose the radar configured to direct, at the first area, a second transmitted signal of a second frequency different from the first frequency; the radar configured to receive a second return signal of a second return frequency from a second harmonic tag, wherein the second harmonic tag is attached to a second product located in the first area and, the second harmonic tag, upon receiving the second transmitted signal, radiates the second return signal, such that the second return frequency is a harmonic of the second frequency; and wherein execution of the executable instructions by the processor causes the processor to: infer a second activity in which the second product is being used based on the second return signal.
However, as shown by Beckman, it was well known in the art of monitoring tagged items to include a device to direct, at the first area, a second transmitted signal of a second frequency different from the first frequency; the device configured to receive a second return signal of a second return frequency from a second harmonic tag, wherein the second harmonic tag is attached to a second product located in the first area and, the second harmonic tag, upon receiving the second transmitted signal, radiates the second return signal, such that the second return frequency is a harmonic of the second frequency; and wherein execution of the executable instructions by the processor causes the processor to: infer a second activity in which the second product is being used based on the second return signal  [E.g. 0045: In an environment with several tagged machines, such as a gym using the system, the base station may emit different resonant frequencies to which each initial tag, such as tag 309, responds, and leading to unique resonant frequencies to which each second resonating tag, such as 311, responds. Alternatively, 
It would have been obvious to one of ordinary skill in the art of monitoring tagged items before the effective filling date of the claimed invention modify Bommer in view of Heine and  Savarese with the teaching of Beckman in order to the monitoring system to easily address several harmonic tags and thereby improve the overall monitoring system.
For claim 16, Bommer in view of Heine and Savarese fails to expressly disclose the radar configured to receive a second return signal of the first frequency from a user of the product in the first area reflecting the first transmitted signal.
However, as shown by Beckman, it was well known in the art of monitoring tagged items to include a device that is configured to receive a second return signal of a first frequency from a user of a product in the first area reflecting the first transmitted signal [E.g. 0045: Likewise, a PDA or other system element 323 on or about the user (e.g., a wrist-mounted device, as pictured) may also receive signal 317 with an antenna 325, since it need not be directional, and perform the same hardware and software steps to determine that the exercise is taking place, the number of repetitions of the exercise, and the amount of time spent performing the exercise, or may directly communicate with the base station to receive that information and/or identify the user 
It would have been obvious to one of ordinary skill in the art of monitoring tagged items before the effective filling date of the claimed invention modify Bommer in view of Heine and Savarese with the teaching of Beckman in order to enable monitoring the usage activity of a user .

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Dell (US 2016/0275767)
	Wass et al. (US Pat. No. 7,639,136)
	Richardson et al. (US 2018/0300671)

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689